UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 07-01-2010 – 06-30-2011 Item 1.Proxy Voting Record. VP BALANCED 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Report on Political Contributions Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director W. James Farrell For For Management 1.4 Elect Director H. Laurance Fuller For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott III For For Management 1.9 Elect Director Glenn F. Tilton For For Management 1.10 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Pharmaceutical Price Against Against Shareholder Restraint ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 03, 2011 Meeting Type: Annual Record Date: DEC 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Charles H. Giancarlo as a For For Management Director 3 Reelect Dennis F. Hightower as a For For Management Director 4 Reelect Blythe J. McGarvie as a For For Management Director 5 Reelect Mark Moody-Stuart as a Director For For Management 6 Reelect Pierre Nanterme as a Director For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 10 Authorize the Holding of the 2or For Management at a Location Outside Ireland 11 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 12 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Evan G. Greenberg as Director For For Management 1.2 Elect Leo F. Mullin as Director For For Management 1.3 Elect Olivier Steimer as Director For For Management 1.4 Elect Michael P. Connors as Director For For Management 1.5 Elect Eugene B. Shanks, Jr as Director For For Management 1.6 Elect John A. Krol as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 5.2 Ratify Ratify PricewaterhouseCoopers For For Management LLC as Independent Registered Public Accounting Firm as Auditors 5.3 Ratify BDO AG as Special Auditors For For Management 6 Approve Dividend Distribution from For For Management Legal Reserves 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency None One Year Management ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 Meeting Date: AUG 02, 2010 Meeting Type: Annual Record Date: JUN 07, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jerry D. Gramaglia For For Management 2 Elect Director Clark M. Kokich For For Management 3 Elect Director Kevin M. Twomey For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management ADVANCE AUTO PARTS, INC. Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Frances X. Frei For For Management 1.5 Elect Director Darren R. Jackson For For Management 1.6 Elect Director William S. Oglesby For For Management 1.7 Elect Director J. Paul Raines For For Management 1.8 Elect Director Gilbert T. Ray For For Management 1.9 Elect Director Carlos A. Saladrigas For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD. Ticker: AWH Security ID: G0219G203 Meeting Date: NOV 18, 2010 Meeting Type: Court Record Date: OCT 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor A. Approve Scheme of Arrangement For For Management
